Name: Commission Implementing Decision (EU) 2016/1116 of 7 July 2016 amending Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 on protective measures and vaccination against lumpy skin disease in Greece (notified under document C(2016) 4157) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: health;  agricultural activity;  regions of EU Member States;  agricultural policy;  marketing;  Europe
 Date Published: 2016-07-09

 9.7.2016 EN Official Journal of the European Union L 186/24 COMMISSION IMPLEMENTING DECISION (EU) 2016/1116 of 7 July 2016 amending Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 on protective measures and vaccination against lumpy skin disease in Greece (notified under document C(2016) 4157) (Only the Greek text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (3), and in particular Article 19(1)(a), (3)(a) and (6) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (4), and in particular Article 4(3) thereof, Whereas: (1) Directive 92/119/EEC lays down general control measures to be applied in the event of an outbreak of certain animal diseases, including lumpy skin disease (LSD). These control measures include the establishment of protection and surveillance zones around the infected holding, and they also provide for emergency vaccination in the case of an outbreak of LSD as a supplement to other control measures. (2) Commission Implementing Decision (EU) 2015/1500 (5) lays down certain protective animal health control measures in relation to the confirmation of LSD in Greece in 2015. Those measures include the establishment of a restricted zone which is described in the Annex to that Implementing Decision, and which includes the area where LSD was confirmed and the protection and surveillance zones established by Greece in accordance with Directive 92/119/EEC. (3) Following the evolution of the epidemiological situation in Greece, the Commission adopted Commission Implementing Decision (EU) 2015/2055 (6). That Implementing Decision provides that Greece may carry out emergency vaccination of bovine animals kept on holdings in the vaccination zone as set out in Annex I to that Implementing Decision. Implementing Decision (EU) 2015/2055 also amended certain provisions of Implementing Decision (EU) 2015/1500, including the extension of the restricted zone in order to include not only the regional unit of Evros, but also the regional units of Rodopi, Xanthi, Kavala and Limnos. (4) Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 were subsequently amended by Commission Implementing Decision (EU) 2015/2311 (7), in order to extend the restricted zone set out in the Annex to Implementing Decision (EU) 2015/1500, as well as the vaccination zone as set out in Annex I to Implementing Decision (EU) 2015/2055, following confirmation of additional outbreaks of LSD in the regional unit of Chalkidiki and the receipt of notification from Greece of its intention to carry out vaccination against LSD in the regional units of Chalkidiki, Thessaloniki, Kilkis, Drama and Serres. (5) Since 6 April 2016, Greece has reported new outbreaks of LSD in the restricted zone as set out in the Annex to Implementing Decision (EU) 2015/1500 and the vaccination zone as set out in Annex I to Implementing Decision (EU) 2015/2055. There have also been reported outbreaks of LSD in Bulgaria since 13 April 2016, and the former Yugoslav Republic of Macedonia since 21 April 2016. (6) On 9 May 2016, Greece notified the Commission of its intention to carry out vaccination in the regional units of Pella, Pieria and Imathia as a precautionary measure due to the development of the epidemiological situation as regards LSD. On 1 June 2016 Greece notified again the Commission on their intention to carry out vaccination in the regional units of Florina, Kastoria and Kozani as an additional precautionary measure due to the development of the epidemiological situation as regards LSD. Such vaccination requires an enlargement of the restricted zone set out in the Annex to Implementing Decision (EU) 2015/1500, as well as the vaccination zone as set out in Annex I to Implementing Decision (EU) 2015/2055. Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2015/1500 is replaced by the text set out in Annex I to this Decision Article 2 Annex I to Implemening Decision (EU) 2015/2055 is replaced by the text set out in Annex II to this Decision Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 7 July 2016 For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 62, 15.3.1993, p. 69. (4) OJ L 18, 23.1.2003, p. 11. (5) Commission Implementing Decision (EU) 2015/1500 of 7 September 2015 concerning certain protective measures against lumpy skin disease in Greece and repealing Implementing Decision (EU) 2015/1423 (OJ L 234, 8.9.2015, p. 19). (6) Commission Implementing Decision (EU) 2015/2055 of 10 November 2015 laying down the conditions for setting out the programme for emergency vaccination of bovine animals against lumpy skin disease in Greece and amending Implementing Decision (EU) 2015/1500 (OJ L 300, 17.11.2015, p. 31). (7) Commission Implementing Decision (EU) 2015/2311 of 9 December 2015 amending Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 on protective measures against lumpy skin disease in Greece (OJ L 326, 11.12.2015, p. 65). ANNEX I The Annex to Implementing Decision (EU) 2015/1500 is replaced by the following: ANNEX RESTRICTED ZONES REFERRED TO IN ARTICLE 2(b) The following regional units in Greece:  Regional unit of Evros  Regional unit of Rodopi  Regional unit of Xanthi  Regional unit of Kavala  Regional unit of Drama  Regional unit of Serres  Regional unit of Chalkidiki  Regional unit of Thessaloniki  Regional unit of Kilkis  Regional unit of Pieria  Regional unit of Imathia  Regional unit of Pella  Regional unit of Florina  Regional unit of Kastoria  Regional unit of Kozani  Regional unit of Limnos. ANNEX II Annex I to Implemening Decision (EU) 2015/2055 is replaced by the following: ANNEX I The following regional units in Greece:  Regional unit of Evros  Regional unit of Rodopi  Regional unit of Xanthi  Regional unit of Kavala  Regional unit of Drama  Regional unit of Serres  Regional unit of Chalkidiki  Regional unit of Thessaloniki  Regional unit of Kilkis  Regional unit of Pieria  Regional unit of Imathia  Regional unit of Pella  Regional unit of Florina  Regional unit of Kastoria  Regional unit of Kozani  Regional unit of Limnos.